EXHIBIT 4
                Letters

                RESEARCH LETTER                                                                           any symptoms suggestive of new infection.3 It is unknown
                                                                                                          whether such patients are infectious and whether they should be
                Assessment of SARS-CoV-2 RNA Test Results                                                                                 quarantined. Real-time PCR is not
                Among Patients Who Recovered From COVID-19                                                                                a viral culture and does not allow
                With Prior Negative Results                                                               Editor's Note                   determination of whether the vi-
                Some patients who have recovered from coronavirus disease 2019                                                            rus is viable and transmissible.
                (COVID-19) with documented negative real-time polymerase                                  Supplemental content            We investigated RT-PCR retested
                chain reaction (RT-PCR) results at the time of recovery have had                                                          positivenasal/oropharyngealswab
                subsequent positive RT-PCR test results for severe acute respi-                           (NOS) samples from recovered patients with COVID-19 with prior
                ratory syndrome coronavirus 2 (SARS-CoV-2)1,2 in the absence of                           negative results for the presence of replicative SARS-CoV-2 RNA.4


                Table. Testing Results for NOS Samples Obtained at COVID-19 Diagnosis or After COVID-19 Recovery in 32 Study Patientsa

                               COVID-19 samples tested
                               Diagnosis                                           Recovery                                                                                     Days of
                                                                Subgenomic                                        Subgenomic      RNA load,        Serology (positive           recovery
                    Sample     Genomic RNA (CT value)           RNA (CT value)     Genomic RNA (CT value)         (CT value)      copies/mL        or negative result)          sampling
                    Sample             RdRP                                                RdRP                                                                                 since
                    No.        E gene gene         N gene       E gene             E gene gene       N gene       E gene          N gene           IgG           IgA            diagnosis
                    1          31.6    31.3        31.2         34.5               29.3    30.7      31.2         39.1            1.2 × 104        Positive      Positive       39
                    2          27.0    26.9        30.0         36.0               30.0    30.5      31.2                         8.9 × 103        Positive      Positive       31
                    3          19.3      20.8         22.1      35.2               31.5       34.7      32.8                      3.3 × 103        Positive      Negative       44
                    4          21.6      22.0         22.9      36.4               31.8       31.4      32.3                      5.5 × 103        Positive      Positive       34
                    5          30.0      32.8         38.1      30.2               31.8       34.3      34.5                      3.2 × 103        Positive      Positive       62
                    6          20.8      20.9         22.3      37.3               32.2       32.8      34.1                      5.3 × 103        Positive      Positive       37
                    7          27.3      29.9         31.3      36.9               32.3       30.9      32.7                      6.4 × 103        Positive      Positive       39
                    8          26.9      27.0         31.2      38.1               35.0       34.4      36.1                      4.0 × 102        Positive      Positive       71
                    9          22.5      23.7         24.9      31.0               38.8       33.6      33.9                      2.6 × 103        Negative      Negative       42
                    10         21.3      21.4         28.9      38.9                          32.2      33.4                      1.2 × 104        Positive      Positive       56
                    11         26.6      26.9         28.1      33.0                          32.8      33.2                      1.3 × 104        Positive      Positive       54
                    12         22.8      24.2         25.3      31.0                          34.2      33.7                      6.9 × 103        Positive      Positive       55
                    13         25.8      25.8         26.1      39.8               NA         34.8      39.1                      3.0 × 102        Positive      Positive       36
                    14         20.8      20.4         21.1      32.0                          35.0      35.1                      1.9 × 103        Positive      Positive       56
                    15         29.4      30.1         32.2      37.0                          36.5      39.2                      3.2 × 103        Positive      Positive       36
                    16         27.9      29.1         31.1      32.0                          38.1      39.3                      1.6 × 101        Positive      Positive       77
                    17         30.6      29.9         31.8      32.1                                    35.7      NA              5.4 × 103        Positive      Positive       53
                    18         28.5      29.1         30.8      36.8                                    36.8                      2.9 × 103        Positive      Positive       43
                    19         26.9      22.2         26.1      30.1                                    37.5                      1.1 × 103        Positive      Positive       36
                    20         25.7      25.2         28.9      38.0                                    37.9                      2.6 × 103        Positive      Positive       48
                    21         27.0      29.0         30.2      32.3                                    38.1                      1.9 × 103        Positive      Positive       41
                    22         28.5      29.4         30.0      32.3                                    38.4                      4.9 × 101        Positive      Negative       76
                    23         27.1      28.6         29.3      36.1                                    38.9                      4.5 × 102        Positive      Positive       29
                    24         25.4      22.9         24.1      34.8                                    39.0                      5.6 × 101        Positive      Positive       70
                                                                                   NA
                    25         28.7      29.5         31.4      37.3                                    39.1                      5.4 × 103        Negative      Positive       46
                    26         27.1      27.7         29.2      37.1                                    39.1                      1.9 × 103        Positive      Positive       34
                    27         26.7      27.7         29.6      39.2                                    39.2                      2.0 × 103        Positive      Positive       45
                    28         17.1      19.1         19.9      33.0                                    39.2                      8.5 × 102        Positive      Positive       40
                    29         27.0      28.9         30.0      32.1                                    39.3                      5.0 × 101        Positive      Positive       56
                    30         22.9      23.8         25.8      37.1                                    39.4                      1.6 × 102        Positive      Positive       55
                    31         28.6      30.4         30.9      33.0                                    39.6                      5.3 × 102        Positive      Positive       61
                    32         29.1      28.0         30.9      36.2                                    39.8                      3.4 × 102        Positive      Positive       53
                Abbreviations: COVID-19, coronavirus disease 2019; CT, cycle threshold; E gene, envelope gene; NA, not applicable; N gene, nucleocapsid gene; RdRP, RNA-dependent RNA
                polymerase; RT-PCR, real-time polymerase chain reaction.
                a
                    For RT-PCR testing, the Seegene Allplex 2019-nCoV and Clonit Quanty COVID-19 assays were used for total RNA detection and quantification, respectively, whereas
                    replicative (E gene) RNA was detected by an in-house RT-PCR assay.4 Results were expressed as CT values (<40 for positive detection) or quantified as RNA (N gene) copies
                    per mL. NA indicates the absence of positive detection for the indicated gene. For serological testing, SARS-CoV-2 IgG/IgA Euroimmun enzyme-linked immunoassays were
                    used, and positive and negative results were assessed using the 1.1 or greater or less than 1.1 times the manufacturer’s cutoffs as reference IgG/IgA values, respectively.



                jamainternalmedicine.com                                                                   (Reprinted) JAMA Internal Medicine Published online November 12, 2020                  E1

                                                                 © 2020 American Medical Association. All rights reserved.

Downloaded From: https://jamanetwork.com/ on 12/15/2020
                Letters


                Methods | We studied 176 recovered patients with COVID-19 who           tients may carry a replicating SARS-CoV-2 in the respiratory
                were admitted to the postacute outpatient service of our insti-         tract. Further studies are needed to verify whether such pa-
                tution (Rome, Italy) from April 21 to June 18, 2020, for COVID-         tients can transmit the virus.
                19 follow-up.5,6 Before that, patients had discontinued isolation
                according to current criteria,5 which require no fever for 3 con-       Flora Marzia Liotti, PhD
                secutive days, improvement in other symptoms, and 2 negative            Giulia Menchinelli, PhD
                RT-PCR results for SARS-CoV-2 RNA 24 hours apart.                       Simona Marchetti, BSc
                     Nasal/oropharyngeal swab samples from patients at                  Brunella Posteraro, PhD
                follow-up were analyzed for total (genomic) and replicative             Francesco Landi, MD
                (subgenomic) SARS-CoV-2 RNA using RT-PCR assays (eMethods               Maurizio Sanguinetti, MD
                in the Supplement). For patients with positive results for total        Paola Cattani, MD
                RNA, samples previously obtained at the time of COVID-19
                                                                                        Author Affiliations: Dipartimento di Scienze Biotecnologiche di Base, Cliniche
                diagnosis and kept at −112 °F until testing were also tested for        Intensivologiche e Perioperatorie, Università Cattolica del Sacro Cuore, Rome, Italy
                replicative RNA. Serological testing was performed for SARS-            (Liotti, Menchinelli, Posteraro, Sanguinetti, Cattani); Dipartimento di Scienze di
                CoV-2 IgG/IgA detection (eMethods in the Supplement). The               Laboratorio e Infettivologiche, Fondazione Policlinico Universitario A. Gemelli IRCCS,
                                                                                        Rome, Italy (Liotti, Menchinelli, Sanguinetti, Cattani); Dipartimento di Scienze
                ethics committee of the Fondazione Policlinico Universitario
                                                                                        Mediche e Chirurgiche, Fondazione Policlinico Universitario A. Gemelli IRCCS, Rome,
                A. Gemelli IRCCS (Rome, Italy) approved the study, and writ-            Italy (Posteraro); Dipartimento di Scienze dell'Invecchiamento, Neurologiche,
                ten informed consent was obtained from each patient.                    OrtopedicheedellaTesta-Collo,FondazionePoliclinicoUniversitarioA.GemelliIRCCS,
                                                                                        Rome, Italy (Landi).

                Results | As shown in the Table,4 32 of 176 NOS samples (18.2%)         Accepted for Publication: October 25, 2020.
                                                                                        Published Online: November 12, 2020. doi:10.1001/jamainternmed.2020.7570
                tested positive for total SARS-CoV-2 RNA, with viral loads rang-
                                                                                        Corresponding Author: Brunella Posteraro, PhD, Dipartimento di Scienze
                ing from 1.6 × 101 to 1.3 × 104 SARS-CoV-2 RNA copies per mL. One
                                                                                        Mediche e Chirurgiche, Fondazione Policlinico Universitario A. Gemelli IRCCS,
                of the 32 samples (3.1%) had replicative SARS-CoV-2 RNA.                Largo A. Gemelli 8, 00168 Rome, Italy (brunella.posteraro@unicatt.it).
                Samples from the 32 patients at the time of COVID-19 diagnosis          Author Contributions: Drs Sanguinetti and Cattani had full access to all the
                were also tested and, expectedly, had replicative SARS-CoV-2            data in the study and take responsibility for the integrity of the data and the
                                                                                        accuracy of the data analysis. Drs Liotti and Menchinelli contributed equally to
                RNA. All but 1 of 32 patients had a positive serology result against
                                                                                        the study. Drs Sanguinetti and Cattani contributed equally as senior authors.
                SARS-CoV-2 (Table), as well as 139 of remaining 144 patients (data      Concept and design: Liotti, Posteraro, Landi, Sanguinetti, Cattani.
                not shown), at COVID-19 follow-up. The patient who tested               Acquisition, analysis, or interpretation of data: Liotti, Menchinelli, Marchetti,
                serologically negative was not the one with a positive test result      Posteraro, Sanguinetti, Cattani.
                                                                                        Drafting of the manuscript: Liotti, Menchinelli, Posteraro, Sanguinetti, Cattani.
                for replicative SARS-CoV-2 RNA. The mean (SD) time from                 Critical revision of the manuscript for important intellectual content: Liotti,
                COVID-19 diagnosis to follow-up was 48.6 (13.1) days in 32 patients     Marchetti, Landi, Sanguinetti, Cattani.
                (Table) and 57.7 (16.9) days in 144 patients (data not shown).          Statistical analysis: Menchinelli.
                                                                                        Obtained funding: Sanguinetti.
                                                                                        Supervision: Posteraro, Landi.
                Discussion | Similar to that reported elsewhere,2 18% of patients       Other: Liotti.
                with COVID-19 in our institution became RT-PCR positive for             Conflict of Interest Disclosures: None reported.
                SARS-CoV-2 RNA after clinical recovery and previous negative            Funding/Support: This work was funded by donations from Reale Group and
                results.5 As positivity in the patients was suggestive, but not nec-    Fondazione Valentino Garavani & Giancarlo Giammetti to support the COVID-19
                essarily a reflection, of viral carriage, we used replicative SARS-     research in our institution.
                                                                                        Role of the Funder/Sponsor: The funders had no role in the design and
                CoV-2 RNA detection as a proxy for virus replication in culture.4
                                                                                        conduct of the study; collection, management, analysis, and interpretation of
                     Only 1 of 32 patients retesting positive had replicating virus     the data; preparation, review, or approval of the manuscript; and decision to
                in the NOS sample, suggesting either recurrent infection or re-         submit the manuscript for publication.
                infection, which is impossible to separate because no whole-            Additional Contributions: We thank Franziska Lohmeyer, PhD (Scientific
                                                                                        Direction, Fondazione Policlinico Universitario A. Gemelli IRCCS, Rome, Italy) for
                genome sequencing and phylogenetic analyses were performed.3
                                                                                        English revision of the manuscript. She was not compensated for her contributions.
                The patient retested positive 16 days after COVID-19 recovery
                                                                                        1. Lan L, Xu D, Ye G, et al. Positive RT-PCR test results in patients recovered
                (ie, 39 days from COVID-19 diagnosis) and was symptomatic.              from COVID-19. JAMA. 2020;323(15):1502-1503. doi:10.1001/jama.2020.2783
                The patient was an older adult with hypertension, diabetes,             2. Kang H, Wang Y, Tong Z, Liu X. Retest positive for SARS-CoV-2 RNA of
                and cardiovascular disease but no evidence of close contacts            “recovered” patients with COVID-19: Persistence, sampling issues, or
                with people with SARS-CoV-2 infection or persons who became             re-infection? J Med Virol. 2020;1-3. doi:10.1002/jmv.26114
                RT-PCR positive. In the 31 remaining patients (who were asymp-          3. Alvarez-Moreno CA, Rodríguez-Morales AJ. Testing dilemmas: post negative,
                                                                                        positive SARS-CoV-2 RT-PCR—is it a reinfection? Travel Med Infect Dis. 2020;35:
                tomatic), their positive result likely represented either recurrent     101743. doi:10.1016/j.tmaid.2020.101743
                or resolving infection, but in either case, they were unlikely to       4. Wölfel R, Corman VM, Guggemos W, et al. Virological assessment of hospitalized
                be infectious. The limitations of our study are the lack of data        patients with COVID-2019. Nature. 2020;581(7809):465-469. doi:10.1038/s41586-
                from viral cultures or whole-genome sequencing analysis                 020-2196-x
                and the small sample size.                                              5. Carfì A, Bernabei R, Landi F; for the Gemelli Against COVID-19 Post-Acute
                                                                                        Care Study Group. Persistent symptoms in patients after acute COVID-19. JAMA.
                                                                                        2020;324(6):603-605. doi:10.1001/jama.2020.12603
                Conclusions | This study highlights that many patients who re-
                                                                                        6. GemelliAgainstCOVID-19Post-AcuteCareStudyGroup.Post-COVID-19globalhealth
                covered from COVID-19 may be still positive (albeit at lower            strategies: the need for an interdisciplinary approach. Aging Clin Exp Res. 2020;32(8):
                levels) for SARS-CoV-2 RNA, but only a minority of the pa-              1613-1620.


         E2     JAMA Internal Medicine Published online November 12, 2020 (Reprinted)                                                            jamainternalmedicine.com

                                                      © 2020 American Medical Association. All rights reserved.

Downloaded From: https://jamanetwork.com/ on 12/15/2020
